This is an action by the beneficiary under an accident insurance policy of the Preferred Accident Insurance *Page 427 
Company of New York, by the terms of which the insured, Dr. Harvey L. Ross, the husband of the beneficiary, was insured against disability or death "resulting directly, independently and exclusively of any and all other causes from bodily injury effected solely through external, violent and accidental means." The beneficiary had judgment below and the insurance company prosecuted this writ of error. The parties will be hereafter referred to as they appeared below.
Of the questions raised by the assignments of error I consider the discussion of but two necessary for the determination of this appeal, namely, (1) whether the requirements of the policy of written notice and the affirmative proof of death were waived by the insurer and (2) whether the death of the insured resulted "directly, independently and exclusively of any and all other causes from bodily injury effected solely through external, violent and accidental means." Both questions were raised by defendant in the trial court upon motion for a directed verdict, instructions requested and refused and motion for a new trial.
(1) It is undisputed that the assured, Dr. Harvey L. Ross, is dead; that on September 27, 1921, the date of the death of the assured, the policy was in full force; that Ethel A. Ross, widow of decedent, was the beneficiary thereof and that $7500, the amount claimed, is the sum due provided a valid claim exists. The policy contains the following provision: "Written notice as soon as may be reasonably possible after the happening of an accident must be given to the company at New York City of bodily injury or death on account of which a claim is to be made, together with complete particulars thereof and the name and address of the insured. Affirmative proof of death * * * must also be given to the company within two months from the time of death * * *. *Page 428 
Claims not brought as required by this policy shall be forfeited to the company. * * * No agent has authority to change this policy or to waive any of its provisions, nor shall notice to any agent or knowledge of his or of any other person be held to effect a waiver or change in this contract or in any part of it." The record is more or less vague as to just exactly what had been done by the beneficiary or those acting in her behalf prior to December 30, 1921, to comply with the terms of the policy regarding written notice and affirmative proof of death. That a claim by the beneficiary had been the subject of representations to and replies by the insurer is apparent from the correspondence hereafter referred to. It cannot be said that the evidence would sustain the finding that prior to December 30, 1921, written notice of the death of the assured had been given to the company at New York City together with complete particulars thereof and the name and address of the assured, nor that affirmative proof of death had been given to it within two months from the time of death. It is apparent, however, from the correspondence hereafter to be adverted to that such written notice and affirmative proof of death were given to the company in strict accordance with the terms of the policy between December 30, 1921, and April 4, 1922, and that the requirements of the policy that written notice on the one hand be made as soon as reasonably possible after the happening of the accident and that affirmative proof of death on the other be made within two months from the time of death were impliedly waived by the insurer. On December 30, 1921, Mr. Bruce Cartwright, the local agent of the insurer, upon stationery of the insurer, in which he is described as the "Manager for Territory of Hawaii," wrote to the plaintiff's attorney advising the latter that he was in receipt of a letter from *Page 429 
his principal under date of December 20, 1921, in which it stated that although in its opinion there was no claim, still "an investigation should be made," and asked counsel to write Mr. Cartwright a letter explaining his reasons for believing that Dr. Ross' death was due either directly or indirectly to an accident and giving a full history of the case including all particulars which he deemed necessary to detail. The attorney for the beneficiary complied with this request in writing on February 2 following. On February 23, 1922, Mr. Cartwright, upon similar stationery of the insurer, wrote the attorney for the beneficiary asking for "a full and complete statement covering the alleged accidental happening which resulted in the death of Dr. Ross," concluding with the observation: "It is necessary for them" (referring to the insurer) "to have this statement in order to determine whether or not the company is liable." Not receiving an immediate reply to his letter of February 23, 1922, Mr. Cartwright on March 27 again wrote the attorney for the beneficiary calling attention to his former letter of February 23, 1922, and requesting a reply thereto. Plaintiff made full reply to Mr. Cartwright's letter of February 23, 1922, on April 4, 1922. The answers of the attorney of the beneficiary of February 2 and April 4, 1922, were in writing. They set forth in detail the name of the assured, the date of the accident, the alleged cause of accident and the circumstances thereof, the injuries received thereby and the statement of the attending physician. In short they contained complete particulars of the accident. The residence of the deceased for obvious reasons was not given. Not alone did these answers of the attorney for the beneficiary comply with the requirements of the policy as to written notice but they also contained affirmative proof of death. The requirement of affirmative proof of death *Page 430 
is satisfied by supplying such evidence as would tend to prove the death of the assured from the cause insured against. "By affirmative proof is meant such evidence of the truth of the matters asserted as tend to establish them, and this regardless of the character of the evidence offered." Jenkins v. HawkeyeCommercial Men's Association, 124 N.W. (Ia.) 199, 201. Moreover, the letters of the agent of the company dated December 30, 1921, February 7, February 23, and March 27, 1922, written, as therein declared, at the instance and request of the company in compliance with the request therein contained, as evidenced by the replies of the attorney of the beneficiary under dates of February 2 and April 4, 1922, constituted a waiver by the insurer of the failure of the beneficiary within two months of the death of the assured to give written notice and affirmative proof of death as required by the policy. Where the time for filing written notice of an accident and affirmative proof of death required under the terms of the policy of accident insurance has expired the insurer has the option to invoke a provision of a policy that "claims not brought as required by this policy shall be forfeited to the company" and declare forfeited the claim of the beneficiary or consider the policy to be still in full force and effect. But it cannot do both. If in the exercise of its option it treats the policy as in full force and effect and causes the beneficiary to go to additional trouble and incur extra expense in relation to his claim then the insurer will be considered as having waived its right of forfeiture and will be estopped from subsequently asserting the same. In the instant case, after the time for the filing of written notice of the accident and affirmative proof of death had expired, the insurer requested of the beneficiary through her attorney that she furnish further information as to the facts and circumstances *Page 431 
of her husband's death. This subjected the beneficiary to additional trouble and expense and it does not now lie in the mouth of the insurer to say that it declared the policy forfeited for the failure on the part of the beneficiary to file written notice of the accident and affirmative proof of death within the time required by the policy. To constitute such estoppel "it is sufficient if the declarations or conduct of the insurer, subsequent to the breach of the condition, indicate an intention to waive or not to rely on the condition, and the insured or beneficiary is thereby induced * * * to incur some trouble or expense; and very slight circumstances are sufficient to establish a waiver of the condition. * * * The right to insist upon a forfeiture for failure to give notice of the accidental injury within the prescribed time is waived by the insurer retaining, without objection, the notice and proofs of death subsequently furnished, and requesting further proof." 1 C.J., title "Accident Insurance," §§ 196, 198, pp. 478, 479. In the case of Trippe v. Provident Fund Soc., 35 N.E. (N.Y. App.) 316, at 317, the court said: "It is well settled that such defenses are waived when the company with knowledge of all the facts requires the assured by virtue of the contract to do some act or incur some expense or trouble inconsistent with the claim that the contract had become inoperative in consequence of a breach of some of the conditions." See also Moore v. CasualtyCo., 57 N.E. (Mass.) 673; Sheanon v. Pacific Mut. Life Ins.Co., 53 N.W. (Wis.) 878, 883; Silverhorn v. Pacific Mut. LifeIns. Co., 24 Haw. 366; Young v. Railway Mail Ass'n, 103 S.W. (Mo. App.) 557, 559; Hohn v. Interstate Casualty Co., 72 N.W. (Mich.) 1105; Merchants' Ins. Co. v. Gibbs, 56 N.J.L. 679; Joyce on Insurance §§ 3367, 3370; Cooley's Briefs on the Law of Insurance p. 3510. *Page 432 
(2) The assignments of error pertinent to the second question involve the ruling of the trial court upon defendant's motion for a directed verdict, the grounds of which were repeated substantially in certain instructions requested and refused and its motion for a new trial and depend for their solution upon three questions: (a) What was necessary for plaintiff to allege in her complaint to state her cause of action under the policy? (b) May relevant and material but unnecessary allegations be rejected as surplusage? and (c) If the preceding question (b) is answered in the affirmative does the evidence sustain the judgment?
(a) The complaint after reciting the terms of the policy of insurance alleges the breach thereof by defendant as follows: "That on or about the 21st day of September, 1921, and while said policy was in full force and effect, said Harvey L. Ross received a bodily injury solely through external, violent and accidental means; to-wit: bruises and contusions caused by the accidental overturning of an automobile driven by the said Harvey L. Ross, which said injury caused the death of the said Harvey L. Ross within ninety days thereafter; to-wit, on the 27th day of September, 1921; and that his said death resulted directly from said accident, independently and exclusively of all other causes. * * * That defendant has paid to plaintiff no part of said sum of Seven Thousand Five Hundred Dollars ($7,500.00)."
Pursuant to an order of court that she file a bill of particulars plaintiff gave the following particulars of the accident: "That said accident more fully described and set forth in plaintiff's bill of complaint herein took place and happened on the Island of Oahu, Territory of Hawaii, and while plaintiff's decedent was driving said automobile from Honolulu to Kahuku, and said accident happened in the District of Koolaupoko on said *Page 433 
Island of Oahu as aforesaid." Without going into the question of the office that a bill of particulars performs in respect to pleadings which it seeks to amplify but conceding to it a dignity to which it is not entitled — considering it in the light of a part of the bill of complaint — treating the complaint and bill of particulars as one — we have a complaint which not alone alleges the breach of the contract of insurance but alleges in addition thereto the manner in which the breach was effected. InRichards v. Travelers' Ins. Co., 26 Pac. (Cal.) 762, 763, the court said: "The first objection is that the complaint does not state the particular circumstances under which the death of the insured occurred, — that is, whether it was caused by lightning, drowning, railroad collision, etc. But the complaint avers that at a named date the deceased `sustained bodily injuries, effected through external, violent, and accidental means; and that on, to-wit, the 27th day of May, 1887, the said Philip Richards died at Nevada City, Nevada county, California; and that the said death was occasioned by said injuries alone.' This language, which avers a state of facts expressly provided against by the covenants of the policy, is sufficient as against an attack which is no more specific than a general demurrer." To the same effect is Railway Officials'  Employes' Acc. Ass'n v. Armstrong, 53 N.E. (Ind.) 1037, 1038: "This appeal is prosecuted from a judgment in appellee's favor as beneficiary named in an accident insurance policy. The assignment of errors questions the sufficiency of the first, second, third, and fourth paragraphs of complaint, the refusal to grant a new trial, and sustaining the demurrer to the second paragraph of answer to the first paragraph of complaint. It is argued that neither paragraph of complaint sufficiently avers an accidental death. The policy provides that `no claim of any character shall ever accrue *Page 434 
upon this contract unless it arise because of, and as the direct and immediate result of, physical bodily injury effected while this contract is in force, and then only when such injury undoubtedly proceeds from, and is inflicted by, external, violent, and accidental means.' Each paragraph of the complaint avers that on August 5, 1893, the insured was killed, his death resulting solely from physical bodily injuries proceeding from and inflicted by external, violent, and accidental means, the same producing immediate death. These averments are certainly sufficient." In the case of Jamison v. Continental CasualtyCo., 78 S.W. (Mo.) 812, 813, the plaintiff went further in his complaint than in the Richards case and alleged in addition to the words of the policy the allegation that the wound had been inflicted by a blow with "some hard substance" and that "a more particular description of the circumstances of said accident cannot here be given, because they are to the plaintiff unknown." The court in effect held that the allegations that death resulted solely and independently of all other causes from personal bodily injuries sustained through external, violent and purely accidental means (the words of the policy defining the event upon which the liability of the insurer was contingent) were sufficient. I quote: "The point is made against the petition that it does not state that the mortal wound was received by accident, but, on the contrary, disclaims any knowledge of how it was caused. The petition states that on the day mentioned the `insured sustained personal, bodily injuries, through external, violent, and purely accidental causes, within the terms of said policy, which injuries, solely and independently of all other causes, resulted in the death of said Oscar Jamison within ninety days of the accident, to wit, within two days thereof, in that, while he was employed as a bridgeman, *Page 435 
as aforesaid, he was struck upon the head with some hard substance, inflicting a mortal wound, from which he, Oscar Jamison, died on the ____ day of April, 1902.' That language is precise and full enough to constitute a good averment that the insured met death by an `external, violent, and purely accidental cause.' The only basis for the attack on the petition is this sentence following the above allegation: `A more particular description of the circumstances of said accident cannot here be given, because they are to the plaintiff unknown.' The petition avers a mortal wound in the head, accidentally received, caused the death of the insured, and ought not to be held insufficient because it goes further, and states that the pleader was ignorant of the circumstances of the tragedy. The pleading was proof against an attack before verdict. But none was made until after verdict, when the petition is to be more generously regarded, and no requirement imposed, except that it must be inferable from its express averments that the deceased was killed by accidental violence. Munchow v. Munchow, 96 Mo. App. 553, 70 S.W. 386. Unquestionably, enough is stated to justify that inference, if, indeed, the fact is not positively alleged, and we think it is alleged." See also Pacific Mut. Life Ins. Co. v. Shields, 62 So. (Ala.) 71, where the court at page 72 said: "The policy is not a regular life insurance policy, but is one known as `industrial, health and accident policy.' It, however, contains provisions for the payment of an amount named in the policy, in case of the death of the insured, upon certain specified conditions. One of these conditions is that the death of the insured must have been caused solely by `external, violent and accidental means.'"
Defendant proceeds upon the theory that having described the circumstances of the injury it was incumbent upon the beneficiary to prove them. This may be true of *Page 436 
an action in tort where facts and circumstances descriptive of the act complained of are alleged to show that it was committed negligently. Failure of proof of such allegations would constitute a failure to prove negligence. But this is an action upon contract. A description of the manner of the breach is immaterial. Even though plaintiff failed to show that the overturning of the automobile was the cause of the injury she did show as is hereafter more particularly pointed out that the assured sustained certain bodily injuries as a result of means unknown but consistent with the overturning of the automobile of the deceased, and within the terms of the policy. Proof of more was unnecessary to her recovery.
(b) The allegations of the complaint in reference to the overturning of the automobile, though material and relevant, were unnecessary to plaintiff's cause of action and being divisible from the remaining allegations of the breach may be considered as surplusage. An allegation though material and relevant, if unnecessary, need not be proved.
Chitty says: "In general, whatever circumstances are necessary to constitute the cause of complaint or the ground of defense, must be stated in the pleadings, and all beyond is surplusage." 1 Chitty Pl. (16 Am. Ed.) [*]236. Surplusage is best defined as "all matter contained in a pleading beyond whatever circumstances are necessary to constitute the cause of complaint or ground of defense." 21 Ency. Pl.  Pr. 226. See also Lord v. Tyler, 14 Pick. (Mass.) 156, 165; Smith v. Holmes, 54 Mich. 104, 110;Attorney General v. Michigan State Bank, 2 Dougl. (Mich.) 358, 361; Davison v. Schermerhorn, 1 Barb. (N.Y.) 480. Stephen says: "The rule as to avoiding surplusage may be considered, first, as prescribing the omission of matter wholly foreign * * *. The rule also prescribes the omission of matter which, *Page 437 
though not wholly foreign, does not require to be stated." Stephen Pl. (3 Am. Ed.) 364, 365. The common-law penalty of prolixity or redundancy was the additional burden imposed upon the pleader of proving all allegations as made. Chitty at [*]252 says: "The statement of immaterial or irrelevant matter or allegations, is not only censured, as creating unnecessary expense, but also frequently affords an advantage to the opposite party, either by affording him matter of objection on the ground of variance, or as rendering it incumbent on the party pleading to adduce more evidence than would otherwise have been necessary. It is therefore of the greatest importance in pleading to avoid any unnecessary statement of facts, as well as prolixity in the statement of those which may be necessary. If a party take upon himself to state in pleading a particular estate, where it was only required of him that he should show a general or even a less estate, title or interest, the adversary may traverse the allegation, and if it be untrue, the party will fail" (giving examples). "These are instances of material matter being alleged with an unnecessary detail of circumstances orparticularity. The subject-matter of the averment is material and relevant, and the evil is, that the essential and the immaterial parts are so interwoven as to expose the whole allegation to a traverse, and the consequent necessity of proof to the full extent to which it is carried by the pleading. If, however, the matter unnecessarily stated be wholly foreign and irrelevant to the cause, so that no allegation whatever on the subject was necessary, it will be rejected as surplusage, and it need not be proved * * *. As observed by Lord Mansfield" (citing the case of Bristow v. Wright, Doug. 667, 99 Eng. Repr. 421) "`the distinction is between that which may be rejected as surplusage, which might be struck out on motion, and what cannot.'" Further citation from the *Page 438 Bristow case is apropos: "It is easy for a party to state his ground of action. If it is founded on a deed, he needs not set forth more than that part which is necessary to entitle him to recover. If he states what is impertinent, it is an injury to the other party, and may be struck out, and costs allowed, upon motion. * * * When I say that the plaintiff needs only set forth that part of a deed on which his action is founded, I do not mean to say that even that is necessary. He is not bound to set forth the material parts, in letters and words. It will be sufficient to state the substance and legal effect. That is shorter, and not liable to misrecitals, and literal mistakes. Here, that method might have been followed. It certainly was not necessary toallege this part of the lease that relates to the time of paymentin order to maintain the action. But, since it has been alleged,it was necessary to prove it. The distinction is between that which may be rejected as surplusage, (which might have been struck out on motion,) and what cannot. Where the declaration contains impertinent matter, foreign to the cause, and which the master, on a reference to him, would strike out, (irrelevant covenants for instance,) that will be rejected by the court, and need not be proved. But if the very ground of the action is misstated, as where you undertake to recite that part of a deed on which the action is founded, and it is misrecited, that will be fatal. For then, the case declared on is different from that which is proved, and you must recover secundum allegata et probata. This will reconcile all the cases. In the present instance, the plaintiff undertakes to state the lease, and states it falsely. — There are many authorities which go to prove this distinction. I will mention three, (which are very strong,) where matter, which it was unnecessary to set forth, being stated, and not proved, the variance was held to be fatal. The first is the case of Cudlip v. *Page 439 Rundle. There, in an action by a lessor against his tenant, for negligently keeping his fire, by means whereof the house was consumed, — a demise to the defendant for seven years was stated in the declaration; the defendant pleaded, that the plaintiff did not demise modo et forma; and issue being joined, it appeared, on the finding by the jury in a special verdict, to be a lease at will. The court agreed, that the action would have lain against the defendant as tenant at will; but, as the plaintiff had stated him to be a lessee for years, and had proved him tenant at will, the variance was held to be fatal, and there was judgment for the defendant. The next is the case of Savage, qui tam v. Smith,
in the Common Pleas. That was an action of debt against a sheriff's officer, by an informer. The declaration stated a judgment, and a fieri facias upon that judgment. — The fieri facias was given in evidence, but not the judgment, and the court held, that, though it might be unnecessary to aver the judgment,yet, having been averred, it ought to be proved; and my Lord Chief Justice de Grey expressly went upon the distinction betweenimmaterial and impertinent averments, and said, that theformer must be proved because relative to the point in question. The third case is Shute v. Hornsey in this court. That was an action for double rent on the statute. The declaration stated a lease for three years; but on the evidence, it appeared, that the lease for three years was void, under the statute of frauds; and that the defendant was only tenant from year to year. This was sufficient for the purpose of the action; but a lease for three years having been laid, and not proved, the plaintiff was nonsuited; and a rule for setting aside the nonsuit having been obtained, it was, upon the argument of the case, discharged. These authorities are in point to the doctrine I have laid down. But perhaps, notwithstanding the weight of the cases, if that *Page 440 
doctrine were highly detrimental, and the setting it right would be attended with no mischief, as it is only a mode of practice, it might deserve consideration. But I believe it stands right,
and upon the best footing; for it may prevent the stuffing ofdeclarations with prolix unnecessary matter, because of thedanger of failing in the proof; and it may lead pleaders to confine themselves to state the legal effect." Stephen refers to the penalty visited at the common law upon those guilty of redundancy in pleadings in the following language (p. 366): "Though traverse cannot be taken (as elsewhere shown) on an immaterial allegation, yet it often happens that when material matter is alleged, with an unnecessary detail of circumstances,the essential and nonessential parts of the statement are, intheir nature, so connected as to be incapable of separation; andthe opposite party is therefore entitled to include, under histraverse, the whole matter alleged. The consequence evidently isthat the party who has pleaded with such unnecessaryparticularity has to sustain an increased burden of proof, and incurs greater danger of failure at the trial." The rigor of the common-law rule requiring the plaintiff to prove immaterial averments of his declaration has been relaxed in the United States. In the case of Wilson v. Codman's Executor, 3 Cranch (U.S.) 193, the plaintiff in a suit upon a promissory note averred that the assignment to him of the note was for value received. On the trial, however, no proof was had in support of this averment. It was claimed that under the authority ofBristow v. Wright, a misrecital was fatal. Chief Justice Marshall, the author of the opinion of the court, at page 207 says in that regard: "The second exception requires more consideration. It is, that although the averment that the assignment was made for value received was immaterial, yet the plaintiff, having stated the fact in his declaration, *Page 441 
is bound to prove it. In support of this position, Bristow v.Wright, Doug. 665, has been quoted and relied on. The strictness with which, in England, a plaintiff is bound to prove the averments of his declaration, although they may be immaterial, seems to have relaxed from its original rigour. The reasons stated by Lord Mansfield, in the case reported by Douglas, for adhering to the rule, do not apply to the United States, where costs are not affected by the length of the declaration. Examining the subject with a view to the great principles of justice, and to those rules which are calculated for the preservation of right and the prevention of injury, no reason is perceived for requiring the proof of a perfectly immaterial averment, unless that averment be descriptive of a written instrument, which, by being untruly described, may, by possibility, mislead the opposite party. Where, then, the averment in the declaration is of a fact dehors the written contract, which fact is in itself immaterial, it is the opinion of the court that the party making the averment, is not bound to prove it. In this case, the averment, that the assignment was made for value received, is the averment of a fact, which is perfectly immaterial, and which forms no part of the written assignment; nor is it averred to be a part of it. It is an extrinsic fact, showing how the right of action was acquired, but which contributes nothing towards giving that right of action. The party making this useless averment ought not to be bound to prove it. No case which has been cited at bar, comes up to this. The averments of the declaration, which the plaintiff has been required to prove, are all descriptive of records, or of written contracts; not of a fact, at the same time extrinsic and immaterial. The court is, therefore, unanimous in the opinion, that this exception cannot be maintained." In the case of Ward
v. Steam Boat Little Red, 7 Mo. 582, the court said at *Page 442 
page 584: "The rule in England, then, is, to say the least, a harsh rule, and adopted for reasons which have no applicability here. The rule is still adhered to by the Supreme Court of the United States so far as it applies to averments descriptive of records or written contracts. But when the averment is of a fact at the same time extrinsic and immaterial, though it may be of a contract, the principle is not held applicable."
Some of the States in the early history of their jurisprudence adhered to the common-law requirement of proof of material but unnecessary allegations and their decisions give rise to the observation by the author of the subject "Pleading" in Cyc that "A distinction has been recognized, however, between allegations which are both unnecessary and irrelevant, and those allegations, which, although unnecessary, are relevant. Thus it has been held that in a case where defendant's liability may be stated in general terms, if plaintiff alleges such liability, with unnecessary fullness and particularity, he may be forced to prove the allegations as laid." 31 Cyc 676. But an examination of the cases cited in the notes to the text discloses that only Grubb
v. Mahoning Nav. Co., 14 Pa. 302, 305; State v. Crow,11 Ark. 642, 653; Comm. v. Brevard, 1 Brev. (S.C.) 11, 13;Lindsay v. Davis, 30 Mo. 406, 412, and Conn v. Gano, 1 Oh. 483, 13 Am. Dec. 639, support the statement in Cyc and in each instance the court relies upon the rule as enunciated in theBristow case and followed by Chitty but repudiated in theWilson case. These cases are not only not persuasive but they are contrary to the weight of American authority. In the Grubb
case the court did not apply the rule, saying: "It is sometimes difficult to distinguish between what is immaterial and that which is merely impertinent. Yet, as the modern inclination of courts is not to insist stringently upon rules which are not founded *Page 443 
in some reason or some overruling policy, I think it may be safely assumed that where there is doubt of the character of an averment, it is best to class it with those subject to rejection as surplusage." In the case of State v. Crow the court cites for its authority the case of Savage qui tam v. Smith, one of the authorities relied upon in the Bristow case. The opinion inComm. v. Brevard expressly cites Lord Mansfield as authority for the decision. The Conn case, which held that in a suit on a promissory note an averment of demand, though immaterial, must be proved, is not in accord with the decisions in Billingham v.Bryan, 10 Ia. 317, and Bean v. Simpson, 16 Me. 49, 51, which hold to the contrary. In the Lindsay case the court held that in an action upon a breach of warranty, though the plaintiff proved that the animals warranted were unsound, failure to prove as alleged that they had glanders was fatal. This is opposed to the holding of the supreme court of New Hampshire in Fisk v.Hicks, 31 N.H. 535, 540, 541. As said, the decisions in the remaining cases cited in the note to Cyc involved other considerations. In those in which the actions were upon contract the plaintiffs failed by reason of misrecital of the terms of the contract upon which the suit was predicated. For instance:Dickensheets v. Kaufman, 28 Ind. 251, was an action in indebitatus assumpsit for goods sold and delivered to a partnership. The proof showed the indebtedness to be that of an individual member of the copartnership; in Dexter v.Ohlander, 7 So. (Ala.) 115, 116, 117, the consideration as alleged was greater than that legally imposed by the contract sued upon; in Faulkner v. Birch, 120 Ill. App. 281, there are dicta as to the legal effect of a variance between the contract alleged and the contract as proved. The court held the variance was waived. Those sounding in tort failed for different reasons. Neither Wilkinson v. Pensacola, etc., R. Co., 17 So. *Page 444 
(Fla.) 71, nor Gridley v. Bloomington, 68 Ill. 47, involved the question of surplusage. Plaintiffs failed in those cases because of variance between allegata and probata. In the former case the complaint alleged that the injury to the plaintiff resulted from a fireman employed on the defendant's train negligently throwing off a log of wood which hit the plaintiff. The evidence was that as the train passed the plaintiff a log of wood fell from the tender of the train and none of the witnesses could say whether it was thrown off or fell off. In the latter case judgment had been recovered against the city for injuries received by a third party in consequence of defective covering over a sidewalk vault. The city brought a suit against the owner of the adjacent premises for his failure to keep the cover in repair, describing him in its complaint variously as the "owner," "proprietor," "occupier" and "possessor" of the premises. It appeared in evidence that the cover of the vault was broken by a tenant of the defendant and allowed by him to remain in disrepair. The court held that the rule holding the occupant of premises liable for injuries received in consequence of a failure to repair did not apply it appearing that a tenant and not the defendant occupied the premises. Two somewhat similar cases are those of Lake Shore, etc., Ry. Co. v. Beam, 11 Ill. App. 215, and West Chicago St. R. Co. v. Lups, 74 Ill. App. 420, both decided on the ground of variance. In the former case the plaintiff alleged as the cause of an injury the blowing of whistles by defendant's agents when about six feet from where his horse was passing. Upon the trial the distance turned out to be greater. In the latter case the complaint alleged injury in connection with a car operated by the defendant's company and the evidence disclosed that it was a trailer. It is fundamental that where specific acts of negligence are alleged, if material to plaintiff's cause of *Page 445 
action, they must be proved as alleged, and a failure of proof, or a variance in proof, is fatal. The cases of Woodward v.O.R.  N. Co., 18 Ore. 289; Santa Fe, etc., Ry. Co. v.Hurley, 4 Ariz. 258; Georgia R.  B. Co. v. Oaks,52 Ga. 410; C.  A.R.R. Co. v. Rayburn, 153 Ill. 290; Carter v.Kansas City, etc., Ry. Co., 65 Ia. 287, and C.B.  Q.R. Co.
v. Grablin, 38 Neb. 90, 96, cited by the majority, are merely declaratory of this rule. It is epitomized in 29 Cyc, title "Negligence," at 587. But even there the author of the text qualifies the rule by the statement, "The specific acts of negligence charged must be proved, except such as are immaterial." In the case of Maltman v. Chicago, etc., R. Co.,72 Ill. App. 378, 389, another case cited in the note to text cited from 31 Cyc 676, there was a variance in proof in thelocus in quo. Needless to say this variance is fatal inasmuch as the negligence complained of and the negligence proved might have been two separate and distinct acts of negligence, judgment in one of which would not operate as res adjudicata in an action upon the other. The identity of an alleged negligent act is not alone to apprise the defendant of what he is called upon to meet but to enable the parties to avail themselves of the judgment should the same rights and liabilities be again discussed.
The weight of authority is to the effect that where an allegation is unnecessary to the statement of a cause of action, even though it be material, it need not be proved. Cases of contract: U.S. Bank v. Smith, 11 Wheat. 171, 176. Allegation of demand upon maker of promissory note to bind indorser; no proof of demand. Held: "In the present case, the bank at which the note is made payable, is the holder, and the question arises, whether, in such case, an averment and proof of a formal demand are necessary. If no such proof could be required, the averment would be immaterial, and the want of it could not *Page 446 
be taken advantage of upon a writ of error." See alsoBillingham v. Bryan, supra; Bean v. Simpson, supra. InGeer v. Board of Commissioners, 97 Fed. 435, 442, the court said: "It is, indeed, sometimes the case that unnecessary averments require proof that would not have been essential if the pleading had been confined to allegations indispensable to a statement of the cause of action. But this is true only when immaterial averments constitute an essential part of the cause of action as it is pleaded. If the cause is well stated without them, — if their removal from the complaint would still leave averments sufficient to constitute a cause of action, — they are mere surplusage, and may be disregarded. 1 Estee, Pl. (4th Ed.) § 191; Bliss, Code Pl. § 215." See also Board of Commissioners v.Keene Five-Cents Sav. Bank, 108 Fed. 505, 515, where the court said: "Unnecessary allegations in a complaint require proof that would not have been essential if the pleading had been confined to the indispensable averments only, when such allegations constitute an essential part of the statement of the cause of action. If the cause of action is well stated without them, they may be disregarded as surplusage, and they do not affect the issue." In Salmon v. Salmon, 69 So. (Ala.) 304 at page 306, the court said: "The law does not require proof of every averment in the complaint, but only of the material averments, the substance of the issue." The court in Maichen v. Clay, 17 N.W. (Ia.) 658 at 659, said: "It is claimed that because it is stated in the petition that the defendants `wrongfully and wickedly' made representations to the plaintiff which were not true, that the action is in tort; that it is to recover for false representations; and that there can be no recovery without proving the tort; and complaint is made because the court in its instructions did not place the plaintiff's right to recover upon that ground. This was wholly immaterial. A party *Page 447 
plaintiff is never required to prove more of the allegations of his petition than is necessary to entitle him to recover." The court in Cavanagh v. Tyson, etc., Co., 116 N.E. (Mass.) 818, said at page 821: "The request to rule in the second action that there was a variance between the allegations and proof was denied rightly. The allegation of overpayment by the plaintiff to the defendant at the time the defendant abandoned the contract, was an allegation of damages resulting from such breach, and as such was an immaterial and surplus allegation not necessary to sustain the action. It therefore need not be proved and should be treated as surplusage. Little v. Blunt, 16 Pick. 359, 365; Maxwell
v. Maxwell, 31 Me. 184, 187, 50 Am. Dec. 657." See alsoScanlan v. Hodges, 52 Fed. 354, 361. In De Paola v.National Ins. Co., 94 Atl. (R.I.) 700, the court at page 704 said: "The defendants' counsel seem to argue that plaintiff did not prove that the defendants denied liability under the policies, and their argument appears to be that, since this was not proved, the case was not proved, and so there must be a judgment for the defendants * * *. But, even if this is not so, the plaintiff claims that this allegation is surplusage and may be rejected, and there would be still left in the declaration sufficient allegations to support the verdict and sufficient proof to support the allegations. We think this is true. It is well settled that surplusage may be disregarded." To similar effect is the language of the court in Sternheimer v. Order ofUnited Commercial Travelers, 93 S.E. (S.C.) 8, at page 9: "Plaintiff's allegation that insured was in good standing was not necessary to her cause of action. Therefore she was not bound to prove it." The following language of the court in The PhoenixMutual Life Ins. Co. v. Hinesley, 75 Ind. 1, at pages 7-8, is worthy of note: "Having given this statement of some of the most substantial averments *Page 448 
of the second paragraph of the complaint, `showing a waiver of some of the conditions of the contract, or a change in the terms of the contract,' the appellant's counsel say of these averments, in argument, that `they must be proved, or at least there must be evidence tending to prove them, in order to justify the court below in refusing the instruction under consideration.' In support of their argument, counsel refer us to the rule of law, well and often recognized in the decisions of this court, that a party must recover upon the allegations of his pleadings,secundum allegata et probata, or not at all. McAroy v.Wright, 25 Ind. 22; Boardman v. Griffin, 52 Ind. 101;Terry v. Shively, 64 Ind. 106. The soundness of this rule of law can not be questioned; but the appellant's counsel err, as it seems to us, in their application of the rule to the case made by the second paragraph of appellee's complaint. Certainly this rule of law did not require that all of the most substantial averments of the paragraph, as counsel have stated and termed them, must be proved, or that there must have been evidence tending to prove them, in order to justify the trial court's refusal of the instruction under consideration. Under the rule, as we understand it, the appellee was required to prove, or to introduce evidence tending to prove, the substance of the matters in issue; that is, that the terms of the policy in suit had been so far modified, by the conduct and agreement of the parties thereto, as that the annual premium should not become payable until the appellant had given the appellee notice thereof, and of the amount of the payment, after deducting the annual dividend, and that such payment might be made at any time within sixty days after such notice, without any forfeiture of the policy. In Long v.Doxey, 50 Ind. 385, this court said: `It is only necessary for a plaintiff to prove so many of the facts alleged by him as amount to or constitute a cause *Page 449 
of action.' In the recent case of Owen v. Phillips,73 Ind. 284, on p. 293, Elliott, J., speaking for the court, said: `The appellants were not bound to prove every allegation of their complaint; it was sufficient if they established the substance of the issue.'" Nor is the rule altered by reason of the immaterial matter appearing in a bill of particulars. "The contract set out in the complaint was established by the plaintiff's evidence to the satisfaction of the jury. The defendant claims that it was amplified by a bill of particulars, which asserts other things in addition to those stated in the complaint as the consideration for the promise to pay the $7,000, and that the plaintiff failed to prove these other things. The plaintiff could recover, however, on proof of the allegations contained in the complaint, — that is, upon proof of the promise made as a consideration for services set forth in the complaint, and actually rendered by her, — notwithstanding in her bill of particulars she may have stated that she agreed to render other services, which were not in fact rendered." Niemoller v. Duncombe, 69 N.Y.S. 88, 92. Cases of tort: Allegations in excess of necessity of statutory action. Jones v. Sanitary Dist. of Chicago, 106 N.E. (Ill.) 473; Dunham v. Black Diamond Coal Co., 88 N.E. (Ill.) 216. Allegations by injured passenger that carrier was guilty of negligence. Way v. Chicago, R.I.  P. Ry. Co., 35 N.W. (Ia.) 525, 527; Lampe v. United Rys. Co. of St. Louis, 232 S.W. (Mo.) 249, 253; Hoskins v. Northern Pac. Ry. Co., 102 Pac. (Mont.) 988. Allegations anticipating charges of contributory negligence. Southard v. Dudley, 199 S.W. (Mo.) 593. Unnecessary allegations in actions of trespass are surplusage and need not be proved. Maxwell v. Maxwell, 31 Me. 184, 187;Neal v. Smith, 36 Atl. (Me.) 1058, 1059. In actions for false imprisonment, where fraud alleged, need not be proved. Collins
v. Chipman, 95 S.W. (Tex. App.) 666; *Page 450 Snyder v. Parmalee, 68 Atl. (Vt.) 649, 650. Where allegations divisible without destroying their identity, redundancy may be rejected as surplusage. Hutchinson v. Granger, 13 Vt. 386, 393; Morris v. Chicago Union Traction Co., 119 Ill. App. 527;L.E.  W.R.R. Co. v. Christison, 39 Ill. App. 495, 497. Where proof of part of facts alleged will support a recovery a failure of proof of the remainder is immaterial. Marquet v. La Duke,
55 N.W. (Mich.) 1006; Henry Hall Sons Co. v. Sundstrom Stratton Co., 123 N.Y.S. 390, 392; Baxter v. Chicago, R.I. P. Ry. Co., 54 N.W. (Ia.) 350, 351. All that plaintiff need prove is sufficient to sustain the action. Bailey v.Gatewood, 74 Pac. (Kans.) 1117; Wessel v. Lavender, 171 S.W. (Mo.) 331, 334; Selman v. Gulf, C.  S.F. Ry. Co., 101 S.W. (Tex. App.) 1030, 1033. If averment may be stricken and cause of action remain it may be rejected as surplusage. Bell
v. Lakin, 1 McMul. (S.C.) 364.
Early in the history of this court the disinclination to follow the common-law rule was emphasized in the case of Dowsett v.Brown, 3 Haw. 815. There was a motion in arrest of judgment upon the ground that the complaint claimed damages by reason of wrong and injury done the plaintiff and it also claimed by reason of a promise to pay. The court at page 817 held: "The court would be reluctant in any case where a plain issue had been tried on its merits to set aside the verdict or arrest the judgment on a purely technical ground. Courts of justice are open for the settlement, in the most simple, direct and common sense method, which is consistent with regular proceedings, of such controverted affairs as individuals find themselves unable to adjust without their aid. They are intended to facilitate business, not to obstruct it. The tendency of modern law is to abandon technical niceties in pleading, and to seek the substantial points of the *Page 451 
controversy. We fail to find any material defect in the declaration before us. It is true there are expressions in it which are not necessary, such as the averment of damages resulting by reason of injury and wrong, which belongs rather to tort than assumpsit, but this redundancy results from following the statute form which is given at once for the greatest variety of cases. The presence of unnecessary expressions does notvitiate if there be also sufficient to lay the proper actionwhich is intended to be brought."
(c) The evidence is sufficient to sustain a finding that the assured received bodily injury solely through external, violent and accidental means and that his death resulted directly from said accident independently and exclusively of all other causes.
The statement of facts contained in the majority opinion obviates the necessity of repetition here. Its sufficiency to sustain the judgment must be considered from the standpoint of a demurrer to the evidence. "The general doctrine on a demurrer to evidence has been correctly stated at the bar. The party demurring admits the truth of the testimony to which he demurs, and also those conclusions of fact which a jury may fairly draw from that testimony. Forced and violent inferences he does not admit; but the testimony is to be taken most strongly against him, and such conclusions as a jury might justifiably draw the court ought to draw." Pawling v. United States, 4 Cranch (U.S.) [*]219, [*]221, [*]222. It must be considered as admitted that on the evening of his return from Honolulu the assured exhibited black and blue marks, bruises and contusions in and about the right side of his chest and the corresponding areas of his back and on his right arm and right leg. Ordinarily black and blue marks indicate external violence. In the absence of evidence indicating how these injuries were occasioned *Page 452 
we cannot presume that they were self-inflicted. The presumption is to the contrary. (Travellers' Insurance Co. v. McConkey,127 U.S. 661.) Nor can we presume that such injuries were the natural and probable consequence of an unlawful act committed by the assured. (Cronkhite v. Travelers' Insurance Co., 43 N.W. (Wis.) 731, 732.) Moreover, recent marks of violence are evidence of accident. (Wilkinson v. Aetna Life Ins. Co., 88 N.E. (Ill.) 550; Kephart v. Continental Casualty Co., 116 N.W. (N.D.) 349; Beard v. Indemnity Ins. Co., 64 S.E. (W. Va.) 119, 121.) Recent marks of violence being evidence of external and violent means and the presumption being that the injuries, the result thereof, were not self-inflicted nor that they were the natural and probable consequences of the commission by the assured of an unlawful act, such evidence and the presumption flowing therefrom are sufficient to sustain a finding that bodily injury was effected solely through external, violent and accidental means. "Where * * * it is apparent that the injury to or death of the insured was the result of external and violent means, and the issue is as to whether it was due to an accident, within the meaning of the policy, or to some cause excepted by the policy, the presumption is in favor of accident * * *." 1 C.J., title "Accident Insurance," § 278, p. 495. It further must be considered as admitted that the assured died from pneumonia. The evidence was sufficient to sustain a finding that the pneumonia, which was the immediate cause of the death of the assured, was itself caused by the means which produced the bodily injury. The jury by its verdict found that the death of the assured resulted directly, independently and exclusively of all other causes from bodily injury solely through external, violent and accidental means. "If the death was caused by a disease, without any bodily injury inflicted by external, violent and accidental *Page 453 
means * * * the association was free from liability by the express terms of the certificate. If the deceased suffered an accident, but at the time he sustained it he was already suffering from a disease or bodily infirmity, and if the accident would not have caused his death if he had not been affected by the disease or infirmity, but he died because the accident aggravated the disease, or the disease aggravated the effects of the accident, as in the case of the insured who was subject to such a bodily infirmity that a short run, followed by stooping, which would not have injured a healthy man, produced apoplexy * * * the association was exempt from liability, because the death was caused partly by disease and partly by accident. If the death was caused by bodily injuries effected by external, violent and accidental means alone, the association was liable to pay the promised indemnity. If the death was caused by a disease which was not the result of any bodily infirmity or disease in existence at the time of the accident, but which was itself caused by the external, violent, and accidental means which produced the bodily injury, the association was equally liable to pay the indemnity. In such a case, the disease is an effect of the accident, the incidental means produced and used by the original moving cause to bring about its fatal effect, a mere link in the chain of causation between the accident and the death, and the death is attributable, not to the disease, but to the causa causans, to the accident alone" (citing cases).Western Commercial Travelers' Ass'n v. Smith, 85 Fed. 401, 404.
There can be no question but that, had the plaintiff at the trial upon the conclusion of her case moved the amendment of her complaint to conform to the proof by striking out all reference to the overturning of the automobile, the motion would have been granted. Upon the most technical of technicalities the judgment has been *Page 454 
reversed. The effect of the conclusion of the majority is a repetition in the trial court upon an amended complaint of what has already occurred upon the former trial. Under the circumstances it would seem proper for this court of its own motion to order the complaint amended to conform to the proof by striking out all reference to the overturning of an automobile, to affirm the judgment and dismiss this writ of error. The jury on the same evidence that will be adduced upon a new trial has declared that the plaintiff is entitled to recover. Upon the former trial the defendant had full and ample opportunity of presenting its evidence. It made no motion for a nonsuit. It expressed no surprise upon being confronted with an accident, the circumstances of which the plaintiff was unable to prove. It apparently was satisfied that the accident was the result of the overturning of an automobile. Our statute of amendments is extremely liberal. To amend the complaint to conform to the proof and to sustain the judgment to my mind is more consonant with justice than the reversal of the judgment and the needless retrial of the issues that have already been passed upon by a jury.
Careful scrutiny of all the assignments of error leads me to the conviction that no prejudicial error was committed by the trial judge and that the judgment should be sustained. *Page 455